Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 06/03/2022. Claims 1-20 are currently pending. 
Priority
Current application, US Application No. 16/421,045, is filed on 05/23/2019.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Remarks/Arguments
	Regarding arguments on the rejections under 35 U.S.C. § 101, the amendment accompanied with the explanation on the features of receiving real-time data is not persuasive because a real-time data collection steps are standard operation in the art and only add insignificant extra solution activity to the judicial exception. Therefore, the rejections are maintained.
	Regarding arguments on the rejections under 35 U.S.C. § 102 and 103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A computer-implemented method, comprising: (1.A)
obtaining real-time field data that is associated with a hydrocarbon reservoir drilling field and defines downhole conditions while using drilling machines, including a pressure loss in a bottom hole assembly (BHA) and a pressure loss across a bit used in drilling, wherein the real- time field data is obtained within one second at a rig-site as drilling events occur at the hydrocarbon reservoir drilling field; (1.B)
determining a carrying capacity index (CCI) and a cutting concentration annulus (CCA) based on the real-time field data and using real-time input parameters for hole-cleaning performance measures; (1.C)
in response to determining the CCI and CCA, comparing the CCI with a first predetermined value and the determined CCA with a second predetermined value to obtain a comparison result; (1.D)
and adjusting, in real time using inputs provided by drilling engineers in a user interface (UI) based on the comparison result displayed in the UI, one or more parameters associated with the hydrocarbon reservoir drilling field based on the comparison result (1.E)”.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (1.C) - (1.E) are treated by the Examiner as belonging to a combination of both Mental Process and Mathematical Concept grouping groupings as the limitations/steps involves mental observation/judgement and also the supporting specification together with dependent claims recites mathematical equations or mathematical relationships. (See equations [claims 2-3, 0019-0021], flow chart [Fig. 1. 0024-0034, Fig. 3, 0039-0048])
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A computer implemented method” and “obtaining real-time field data”;
In Claim 8: “A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations”;
In Claim 15: “A computer-implemented system”, “one or more processors”, “a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations”;
As per claim 1, the additional element in the preamble “A computer implemented method” is not qualified for a meaningful limitation and it only links the use of the judicial exception to a particular operation or field of use. The limitation/step “obtaining real-time field data” represents the standard data collection step in the art and it only adds insignificant extra solution activity to the judicial exception. The bold highlighted limitations in (1.B) describing the obtained data are treated as belonging to mental observation regarding characteristics of the obtained data because the bold highlighted limitations are not positively recited as independent operational steps, but a description on the obtained data. 
As per claim 8, the additional element in the preamble “A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations” is not qualified for a meaningful limitation and the element represent a general computer component and it is not particular.
As per claim 15, the additional element in the preamble “A computer-implemented system” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a particular operation or field of use. The limitations/elements “one or more processors” and “a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations” represent general computing resources and they are not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real-world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Rubaii, Frangos, Abbassian and Al-Rubaii below cited in the list of prior art)
	Claims 1-20, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rubaii (M.M.A. Rubaii, “A New Robust Approach for Hole Cleaning to Improve Rate of Penetration”, Society of Petroleum Engineers, the SPE Kingdom of Saudi Arabia Annual Technical Symposium and Exhibition held in Dammam, Saudi Arabia, 23–26 April 2018) in view of Frangos (US 20150226049 A1) and Abbassian (US 20160053604 A1), hereinafter ‘Abbassi’.
As per claim 1, Rubaii discloses
	A computer-implemented method, comprising: (hole cleaning methodology, model [pg. 10-14], computer models, simulation [pg. 3 line 3 form the bottom]) 
	obtaining real-time field data that is associated with a hydrocarbon reservoir drilling field (collecting field data [pg. 10, table 1, pg. 30], RTOC ‘real time operating center’ [pg. 16]) and defines downhole conditions while using drilling machines, including a pressure loss in a bottom hole assembly (BHA) and a pressure loss across a bit used in drilling, (pressure losses [pg. 3 middle section], collecting filed data, stand pipe pressure [pg. 10 middle section], bit pressure loss [pg. 10 lower section])
	determining a carrying capacity index (CCI) and a cutting concentration annulus (CCA) based on the real-time field data (A new hole cleaning model will be developed with the aid of the field data to relate between the CCA & CCI to help evaluate the effectiveness of the used drilling mud for hole cleaning and drilling rate [pg. 11 line 7- end of page, Fig. 1, pg. 26]) and using real-time input parameters for hole-cleaning performance measures; (the drilling fluid properties, a great impact on the effectiveness hole cleaning and drilling rate performance, the real values of the drilling fluid rheology while drilling downhole, Hole cleaning model, ROTC, real time operating center … ensure … perfect performance [pg. 16 summary and conclusion section])
	in response to determining the CCI and CCA, comparing the CCI with a first predetermined value and the determined CCA with a second predetermined value to obtain a comparison result; (combining and utilizing the CCI and CCA [pg. 16 line 4-7], CCI & CCA simultaneously [pg. 11, Fig. 1, pg. 26], showing GPM is confirmed as a comparison result)
	and adjusting one or more parameters associated with the hydrocarbon reservoir drilling field based on the comparison result through a user interface (UI). (selecting values of drilling parameters [pg. 11-15, Fig. 1, pg. 26], real time operating center [pg. 16])

Although Rubaii discloses obtaining real-time data and adjusting one or more parameters associated with the hydrocarbon reservoir drilling field as shown above, Rubaii is silent regarding “wherein the real- time field data is obtained within one second at a rig-site as drilling events occur at the hydrocarbon reservoir drilling field” and “adjusting, in real time using inputs provided by drilling engineers in a user interface (UI) based on the comparison result displayed in the UI, one or more parameters associated with the hydrocarbon reservoir drilling field”.

Frangos discloses obtaining real-time data indicating drilling condition within one second (collect measurements, collect at least one measurement every 1 second [0036], receiving a real-time pressure reading … within a second range [0059], an update conditioned on real-time measurements [0144], real-time, data is received [0151], data stream segmented … indicative of a change in operating condition [0152]) and 
using user inputs or commands provided by the user interface (UI) and real-time data processing (input commands, terminal or terminal interface [0125], user input device, communication interface [0128], interface to receive data from and transmit data [0131], the signal or commands can be transmitted from the surface recording unit … to the well logging instrument. The recording unit may comprise a processor for processing data as well as other components to receive, manipulate and convert data [0037], command signals, well logging, move the well logging instrument, control signals [0041], command [0125, 0130], estimate variables in real-time, drilling control parameters may be adjusted based on estimated variables to avoid lost circulation, kicks, stuck pipe, and catastrophic events [0004], real-time, receives, transmit, real-time, estimate output [0049-0051]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Rubaii in view of Frangos to obtain the real- time field data within one second at a rig-site as drilling events occur at the hydrocarbon reservoir drilling field and adjust, in real time using inputs provided by drilling engineers in a user interface (UI) based on the comparison result displayed in the UI, one or more parameters associated with the hydrocarbon reservoir drilling field for an automated real time control of drilling operation in the reservoir field. (Frangos – rea-time estimations, drilling control parameters … adjusted to avoid … catastrophic events, optimize drilling parameters [abs, 0004])

Although Rubaii implicitly discloses use of a computer-implemented method and a user interface, Rubaii does not explicitly recites the limitations.
Frangos discloses the methods may be implemented by computer-program products ([0127]).

Abbassi recites the computer-implemented system and the computer-based processing (system and console for monitoring and managing drilling operations at a well site, graphical user interface [abs], computer-implemented system [0002], workstation [0015], A method for improving computer-based processing and monitoring of drilling operations at a well site [claim 9]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Abbasi to explicitly recite the use of computer-implemented method and user interface for an automated real time control of drilling operation in the reservoir field. (Abbassi – real time, automated reasoning and argumentation for embodying best drilling practices [0072], real-time [0072-0073], automatically [0110-0111]).

As per claims 8 and 15, Rubaii disclose claims as shown in above claim 1, except differences from claim 1 being uses of general computer resources. The differences are already implicitly disclosed by Rubaii (model [pg. 10-14], computer models, simulation [pg. 3 line 3 form the bottom], real time operating center [pg. 16]) and by Frangos (special-purpose computer [0127]).

Although Rubaii implicitly discloses, Rubaii does not explicitly recite the limitations regarding a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations and a computer-implemented system, comprising processors and a non-transitory computer-readable storage medium.

Abbassi explicitly use of computer-readable storage medium and computer-implemented system (computer-readable storage medium [claim 1], software [claims 2, 4-6], computer-implemented system [0002], processor, microprocessor [claim 1, 9])
	
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Abbassi to explicitly recite the use of computer-readable storage medium and computer-implemented system for an automated real time control of drilling operation in the reservoir field.

As per claims 2, 10 and 17, Rubaii, Frangos and Abbassi disclose claims 1, 8 and 15 set forth above.
Rubaii further discloses calculating CCA (CCA [pg. 7, eq. 7]).
As per claims 3, 9 and 16, Rubaii, Frangos and Abbassi disclose claims 1, 8 and 15 set forth above.
Rubaii further discloses calculating CCI (CCI [pg. 7-8, eq 8-9])

As per claims 4, 11 and 18, disclose claims 1, 8 and 15 set forth above.
Rubaii further discloses the limitations (Flow chart of hole cleaning model and drilling rate performance [pg. 26, Fig. 1]).

As per claims 5, 12 and 19, Rubaii, Frangos and Abbassi disclose claims 4, 8 and 18 set forth above.
Rubaii further discloses checking determination of CCI value and TR value (CCI >= 0.05 or 0.5, TR < 0.55 [pg. 26, Fig. 1])

As per claims 6, 13 and 20, Rubaii, Frangos and Abbassi disclose claims 5, 12 and 19 set forth above.
Rubaii further discloses controlling GPM per determination of CCA, CCI and TR values (increase GPM, confirm GPM [pg. 26, Fig. 1]).

As per claims 7 and 14, Rubaii, Frangos and Abbassi disclose claims 6 and 13 set forth above.
Rubaii further discloses adjusting YP and PY per CCI and a ratio of YP to PY (pg. 13, 26, Fig. 1))
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Al-Rubaii (US 20190316457 A1) discloses systems and methods for predicting an efficient hole cleaning in vertical, deviated, and horizontal holes by developing a hole cleaning model that combines hole cleaning and drilling rate to optimize performance [abs] by using computer computing resources [0039].
Omer (EA 013694 B1) and Pobedinski (US 20160097270 A1) disclose real-time data acquisition, operation and control.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865